Hemphill, Ch. J.
The Constitution declares that the homestead of a family, not to exceed two hundred acres of land (not included in a town or city lot or lots) in value not to exceed two thousand dollars, shall not be subject to forced sale for any debts hereafter contracted. Where the land of a defendant in execution is sold for the payment of debts contracted since the time the Constitution went into operation, and the land is claimed by him as exempt under the homestead right from forced sale, it would seem that the only question which can arise (except where the vendor of the land is enforcing by process of law the payment of the pur*14chase money) is this: Was or was not the land or the lots the homestead of the debtor at the time of the forced sale ? If it were his homestead at that time, it seems incontrovertibly clear under the Constitution, that it is not subject to forced sale.
We have held, in repeated cases in favor of the vendor, that his vendee, as against him, could not claim the exemption or be shielded under it from the payment of the purchase money; but this was on the ground that until such payment the superior right or title in the land remained in the vendor; that the title in fact had not fully vested in the vendee until the discharge of the purchase money; that the claim of the homestead is based on the fact that the land, as against the vendor, is held by an indefeasible title. But where the homestead is the property of the claimant, can it be sold under process to satisfy the claims or liens of creditors ? The Constitution emphatically answers that it shall not be subject to forced sale for one’s debts thereafter contracted. The right to the homestead is placed by the Constitution above any claims or liens for the satisfaction of debts. If this were not the rule, no debtor could ever procure a homestead until he discharged all previous judgments, for they are liens upon his lands, or until he had paid all judgments rendered since his purchase of lands, but before he had or was able to erect a dwelling-house on the portion selected by him for his homestead. The very object of the provision was to secure an asylum for the family, whether the head of the family owed or did not owe debts, or whether the debts were or were not in judgments.
But it is not material that there should be comment on the noble and philanthropic purposes of the provision, its wise and sound policy, &c. It is sufficient that in the plain, clear terms of the Constitution, the homestead cannot be sold by the officers, and through the process of the law, for the payment of debts; and the time of the sale is the time to which we must look in ascertaining the fact whether he did or did not have a homestead. This is the general principle. There may be, and doubtless are, exceptions; as for instance, where one removes from his former homestead and fixes his residence on a portion of his lands upon which there had been a levy. Such proceeding would be regarded as fraudulent, which might be shown by the purchaser at the Sheriff’s sale, and would protect his title against the claim of homestead thus fraudulently acquired.
This is but an instance of the grounds on which a fraudulent or unjust claim to a homestead may be defeated.
*15But no such fact is shown in this case. The facts as detailed in the statement are somewhat meagre; but enough appears to show that the defendant in the execution had no homestead prior to the one he now claims; that he was living in rented houses up to his removal to the lot in controversy. The charge of the Court, complained of by the plaintiff, is perhaps too general in its terms ; but it must be taken in connection with, and as intending to apply to the facts ; and as such there was no such error as would mislead the jury or prejudice the plaintiff.
I shall not attempt to ascertain upon what ground the Court excluded the evidence offered by the defendant to prove that he had bought the land, and had made a contract with mechanics to build him a house, previous to the date of the judgment, with the avowed intention of making it his residence; that he had no other homestead, that the means arising from the sale of a former homestead had been applied to the purchase of this land; that he had continuously avowed his intention, and that the only reason why he had not sooner erected a dwelling-house was for the want of lumber and other materials.
Certainly the evidence would have been important to the defendant, to show that his claim was of a character which would put to rest all complaint by the plaintiff, that he had been entrapped, or did not know that this tract would be claimed by the defendant as being under the exemption.
But on the general principle before stated, that a homestead cannot be subject to forced sale for the payment of debts, we are of opinion that there was no error in the judgment, and that the same be affirmed.
Judgment affirmed.